COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NOS. 02-13-00412-CR
                                  02-13-00413-CR


RANDALL EVERETT TALKINGTON                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

   FROM THE CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Withdraw Notice Of And

Dismiss Appeal.” The motion complies with rule 42.2(a) of the rules of appellate

procedure.   Tex. R. App. P. 42.2(a).     No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                    PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 24, 2013




                              2